DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-13,  in the reply filed on 13 October 2022 is acknowledged.

Claim Objections
Claims 1, 8 and 13 are objected to because of the following informalities:  
Claim 1, step (g): “the secondary feed stock from bottom of the fractionator” should state –the secondary feedstock from the bottom of the fractionator—.
Claim 1, step (h): “the secondary feed stock” should be –the secondary feedstock—.
Claim 8: “a mixed feedstock” should be –the (or said) mixed feedstock—.
Claim 13, step (h): “step (f)with an…” should be –step (f) with an…– (space between “(f)” and “with”).
Claim 13, step (h): “the secondary feed stock from bottom of the fractionator” should state –the secondary feedstock from the bottom of the fractionator—.
Claim 13, step (i): “the secondary feed stock” should be –the secondary feedstock—.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, step (i) refers to “cracking the feedstock.” It is unclear to which feedstock Applicant is referring, where multiple different feedstocks have been introduced in the claim. The office believes “secondary feedstock” was intended.
Claim 4 recites the limitation "the mixing tank" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant may have intended claim 4 to depend from claim 2 instead of claim 1.
Claim 5 recites the limitation "the mixing tank" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant may have intended claim 5 to depend from claim 4 instead of claim 1.
Further regarding claim 5, it is unclear how the separator vessel introduced therein relates to the solvent treatment vessel introduced in claim 1, given that the separator vessel appears to be carrying out the same functions as the solvent treatment vessel of claim 1. Is the separator vessel distinct from the solvent treatment vessel and, if so, how does it fit into the process steps of claim 1? Additionally, claim 5 recites “a heavy residual oil fraction” and “a first purified mixed feedstock”, which fractions are already specified in claim 1. Are the fractions of claim 5 the same or different?
Claim 6 recites the limitation "the solvent tank" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, it is unclear what is meant by “create additional turbulent flow” (emphasis added). By reciting “additional”, the implication is that some turbulent flow already existed. However, there is no prior recitation of turbulent flow. It is unclear whether turbulent conditions are occurring prior to introducing steam into the coker heater.
Regarding claim 13, it is unclear how the steps of claim 13 relate to the steps of claim 1. For example, what is the relationship between the separation vessel of claim 13 and the solvent treatment vessel of claim 1 (see above rejection of claim 5). Furthermore, the claim throughout refers to streams/components already introduced in claim 1 with the article “a” or “an” instead of “the” or “said”. How are these related? It appears Applicant may have intended claim 13 to be an independent claim and not depend from claim 1.
Regarding claim 13, step (j) refers to “cracking the feedstock.” It is unclear to which feedstock Applicant is referring, where multiple different feedstocks have been introduced in the claim. The office believes “secondary feedstock” was intended.

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search of the prior art did not yield reference(s) which anticipate or render obvious the claimed coking process. In particular, the steps of mixing coal tar pitch and clarified oil streams to obtain a mixed feedstock, mixing the mixed feedstock with a solvent to separate a pitch and a purified mixed feedstock, routing the respective streams to separate solvent recovery vessels to recover solvent therefrom (i.e. steps (a)-(f) of claim 1 and steps (a)-(g) of claim 13), and thereafter routing the purified mixed feedstock (without solvent) to the subsequent coking process steps (i.e. steps (g)-(k) of claim 1 and steps (h)-(l) of claim 13), are considered to define a patentable invention over the prior art. A discussion of relevant prior art follows.
Pradeep et al (US 2019/0055481) is directed to a process integrating solvent deasphalting and delayed coking (see Abstract). Suitable feedstreams include, inter alia, coal tar and clarified oil (see [0043]). While Pradeep integrates solvent extraction with coking, the reference does not disclose the particulars of the claimed feedstock mixture and the specific solvent treatment and solvent recovery steps as claimed. Nor is there mention of producing graphite (needle) coke.
Koseoglu (US 2019/0153323) is, like Pradeep, directed to integrating solvent deasphalting and delayed coking (see Abstract). Koseoglu does not remedy the deficiencies noted above with respect to the Pradeep reference.
Chu et al (CN 104560104; English machine translation provided herewith). Chu is directed to a method of produced needle coke. Suitable feed materials include coal tar pitch and cracked residual oil. Chu suggests removing quinoline insoluble substances (see claim 6), but does not disclose the particulars of solvent treatment as recited in the instant claims. Nor does the reference disclose the claimed feedstock mixture.
Kapcia et al (GB 2 013 710) is directed to producing electrode coke. Coal tar is supplied to an extractor, where petrol is simultaneously supplied. Raffinate obtained therefrom, containing oil components of the tar in petrol, is stripped and the raffinate is subjected to coking. A petroleum feedstock may be added to the coker fractionator (see Fig. 1; p. 2, lines 5-40). Kapcia does not disclose or suggest the particulars of the solvent treatment as presently claimed.
The above-cited references, considered alone or in combination, are not considered to teach and/or suggest the features required by the claimed process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772